Title: From Benjamin Franklin to Jonathan Williams, Sr., 13 January 1772
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Loving Cousin,
London, Jan. 13. 1772
Since my last, which I think was by Jonathan, I have receiv’d yours of July 8, and 12. Aug. 5, Sept. 19. and Oct. 3. My not answering sooner was owing to my Absence in Ireland and Scotland on a Tour of between 3 and 4 Months, by which my Health was much benefited: And since my Return this is the first Ship to Boston that I have heard of.
In yours of July 8. was the first Bill of Wheatly on Thornton for £100 which is pass’d to your Credit. In that of July 12 was Lemmer’s Bill for 1000 Gilders or £90 which is likewise carried to your Credit. In that of Augt. 5. was Symmes’s Bill on Bilboa (Gardoqui & Sons) for £100 with which you are likewise credited. In that of Sept. 19. were two more Dutch Bills, one for 975 Gilders, the other for 779 Gilders making £160 16s. 8d. [credited?] but not yet paid. When I have received this last Sum your Account with me will stand thus:


Ball. due to me at Settlement
£282
11s.
10½d.
By Bill
100
0s.
0d.


Jonathan had more
26
5s.
0d.
Do
100
0s.
0d.


  Josiah
6
6s.
0d.
Do
90
0s.
0d.


  more
21
0s.
0d.
2 Do
  160
  16s.
  8d.


  more
10
10s.
0d.






  more
21
0s.
0d.






Paid Mr. Warren per Order of Jona.
83
  3s.
  9½d.







£450
16s.
8d.

£450
16s.
8d.


Since which Josiah has had of me Forty Guineas more; and I shall continue to supply him with what he may have Occasion for during his Stay. He keeps his Health and Spirits, and I see him frequently.
I am sorry to understand that the Bond is not paid. I wish you to take all possible Methods to recover it speedily. There has been Forbearance enough on my part, it being now more than 7 Years.
It gives me Pleasure to hear that Jonathan is enter’d into Business, and has promising Prospects. I never had any Doubt of his Success, Accidents of Fire, &c excepted. My Love to Cousin Grace and your Children. I am, Your affectionate Uncle
B Franklin
Jona Williams Esqr
 Addressed: To / Jonathan Williams, Esqr / Mercht / Boston
Endorsed: Jany 13. 1772
